COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 STATE OFFICE OF RISK                           §
 MANAGEMENT,                                                    No. 08-09-00236-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                          County Court at Law No. 7
                                                §
 LINDA RODRIGUEZ,                                             of El Paso County, Texas
                                                §
                  Appellee.                                       (TC# 2009-815)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX . R.

APP . P. 42.1(a)(1) because Appellant no longer desires to prosecute it. Appellee has not objected

to the motion and there is no indication that dismissal would prevent Appellee from seeking relief

to which she would otherwise be entitled. See TEX . R. APP . P. 42.1(a)(1). We therefore grant the

motion and dismiss the appeal. Costs are taxed against Appellant. TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.